FILED
                            NOT FOR PUBLICATION                             JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMSHID S. KASHANNEJAD,                          No. 13-16112

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02228-EMC

  v.
                                                 MEMORANDUM*
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jamshid S. Kashannejad, a native and citizen of Iran, appeals pro se from the

district court’s summary judgment in his action seeking re-entry into the United

States. We have jurisdiction under 28 U.S.C. § 1291. We review de novo cross


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions for summary judgment, Guatay Christian Fellowship v. Cnty. of San

Diego, 670 F.3d 957, 970 (9th Cir. 2011), and decide ripeness de novo, Natural

Res. Def. Council v. Abraham, 388 F.3d 701, 704-705 (9th Cir. 2004). We may

affirm on any ground supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

      The district court did not err in granting in part appellees’ cross motion for

summary judgment, because Kashannejad’s challenges concerning whether 8

C.F.R. § 245a.2(u)(2)(ii) could be applied to him were not ripe for review where

the regulation has not been applied to him and it is only speculative that it might be

applied to him in the future. See Natural Res. Def. Council, 388 F.3d at 705 (to

determine whether a petition is ripe for review the court evaluates the fitness of the

issues for judicial decision and the hardship to the parties of withholding court

consideration).

      Denial of Kashannejad’s motion for reconsideration under Local Rule 7-9

was not an abuse of discretion because Kashannejad did not set forth sufficient

grounds for reconsideration. See Hinton v. Pac. Enters., 5 F.3d 391, 395-96 (9th

Cir. 1993) (reviewing application of local rules for abuse of discretion).

       The district court did not abuse its discretion in denying Kashannejad’s

motion for a continuance prior to closing his case and discharging the appellees of


                                           2                                    13-16112
their obligation to assist him in re-entering the United States, where Kashannejad

did not seek permission to leave from Iranian authorities until days before his

scheduled departure. See U.S. v. Flynt, 756 F.2d 1352, 1359 (9th Cir. 1985),

amended, 764 F.2d 675 (9th Cir. 1985) (salient factors for evaluating the denial of

a continuance include: petitioner’s diligence; likelihood that the need for the

continuance could have been met if the continuance was granted; inconvenience to

the court and opposing party; and prejudice).

      We do not consider Kashannejad’s contention, raised for the first time on

appeal, that appellees lack the legal authority to allow him to re-enter the United

States using the travel letter that they gave him. See Padgett v. Wright, 587 F.3d

983, 985 n. 2 (9th Cir. 2009) (per curiam).

      We reject Kashannejad’s contention that under Vartelas v. Holder, 132 S.Ct.

1479 (2012), 8 C.F.R. § 245a.2(u)(2)(ii) cannot be applied to him, and his

contention that 8 C.F.R. § 245a.2(u)(2)(ii) is ultra vires, as these claims are not ripe

for review where the regulation has not been applied to him and it is speculative

that it will be applied to him. See Natural Res. Def. Council, 388 F.3d at 705.

      We also reject Kashannejad’s contention that he is entitled to either an I-688

or I-766 identification card.

      AFFIRMED.


                                           3                                      13-16112